Citation Nr: 0720214	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent, for post traumatic osteoarthritis, right 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied a 
claim of entitlement to service connection for hepatitis C; 
and granted service connection for post traumatic 
osteoarthritis, right ankle, with an initial disability 
rating of 10 percent.  The veteran requests a higher 
disability rating.

The veteran was scheduled to testify at a Travel Board 
hearing in August 2005, but failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case must be remanded for other reasons, the 
RO will now have the opportunity to provide proper notice to 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  


Hepatitis C

The veteran essentially asserts that he contracted the 
hepatitis C virus as a result of military service; 
specifically, from use of shared razors, exposure to blood 
during Vietnam combat, or a tattoo which he claims to have 
received in service.

The veteran did not respond to the RO's May 2003 development 
questionnaire for possible hepatitis C risk factors.  
However, in response to questions posed during a VA 
examination in May 2003; the veteran acknowledged certain 
risk factors including tattoos and use of shared razors.  He 
denied intravenous drug use, high-risk sexual activities, 
alcohol abuse, and blood transfusions.  Also, of record is a 
record of February 2003 VA examination for post-traumatic 
stress disorder, during which the veteran indicated that he 
assisted in collecting dead bodies following firefights in 
Vietnam.

Service personnel records show the veteran participated in 
three counteroffensive campaigns in Vietnam, between August 
1967 and July 1968.  His military occupational specialty 
(MOS) was 13F10, and included duties of gunner and cannoneer.  
These records also reflect military awards such as the 
Vietnam Service Medal with two bronze service stars and a 
Vietnam Campaign Medal with device.

Service medical records are negative for findings indicative 
of hepatitis C, and show no high-risk activities such as 
intravenous drug use, alcohol abuse, tattoos, or shared razor 
blades.  The August 1969 separation physical examination in 
particular reflects that upon physical observation the only 
body marking or scar seen on the veteran's body was an 
appendectomy scar.  No tattoo was noted.  Post-service 
private treatment records show a diagnosis of hepatitis C in 
November 1995.  A September 1995 private treatment record 
noted a prior history of alcohol abuse in the past, but none 
recently.  

The Board notes that the post-service medical records do not 
include any reference to the likely etiology of the current 
hepatitis C.  Although the veteran underwent a VA examination 
in May 2003, the examiner did not provide an opinion 
regarding the etiology of the veteran's hepatitis C.  
Moreover, the VA opinion did not address the veteran's self-
reported in-service history of handling dead bodies and use 
of shared razors; or his post-service history of receiving a 
tattoo and alcohol abuse.  A medical opinion is needed to 
determine whether the veteran incurred hepatitis C from any 
of the high-risk activity sources which were not previously 
considered.

The RO's attention is directed to VA Training letter TL 01-02 
(April 17, 2001), regarding cases involving service 
connection for hepatitis C.  Where the veteran engaged in 
high-risk activities in service, an opinion to determine 
whether this activity caused the hepatitis C is necessary.  
As the only medical opinion of record has provided a nexus 
opinion without discussion of high risk activities in service 
and after discharge, further clarification is warranted.


Post traumatic osteoarthritis, right ankle

The veteran is service-connected for a right ankle disability 
with an evaluation of 10 percent.  He contends that he is 
entitled to an initial disability rating in excess of 10 
percent.

The record reflects that the most recent VA examination for 
the veteran's right ankle disability was in September 2004.  
While the Board is not required to remand an appealed 
disability-benefit claim, solely because of the passage of 
time since an otherwise adequate examination report was 
prepared pursuant to the duty to assist, the Board finds that 
in this appeal a remand is proper.  

In recent written statements the veteran averred that his 
right ankle disability has worsened in severity.  He 
indicated that his ankle pain affects his walking and 
standing and balance, due to instability.  The Board also 
observes that during that 2004 examination, the examiner 
indicated that based on the condition of the veteran's ankle 
at the time, it was prone for progression.  This further 
supports the veteran's claim that his ankle disability has 
worsened in severity.

The Board notes that in addition to the VA examination being 
three years old, it was conducted without the benefit of the 
veteran's claims file.  As such, the examination is not 
adequate for rating purposes.  The duty to assist may require 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore, while 
the Board regrets any further delay in this case, in light of 
these circumstances, the veteran must be afforded another VA 
examination for evaluation of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for hepatitis C 
since October 2003.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
the hepatitis C, by a physician familiar 
with blood-related diseases.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Prior to 
forwarding the examination request to the 
physician, the RO should list any risk 
factors identified by the veteran and 
point out all risk factors confirmed by 
the evidence in the claims folder, 
whether identified by the veteran or not.  
While the veteran may claim additional 
risk factors, the examiner should be 
asked to consider only those risk factors 
that are confirmed or supported by the 
evidence of record.  Following the 
examination and a review of the record, 
and keeping in mind the confirmed or 
supported risk factors, the physician is 
requested to render an opinion concerning 
the relationship between the current HCV 
infection and confirmed or supported risk 
factor(s).  The examiner should opine 
whether it is at least as likely as not 
that the veteran's hepatitis C is 
causally related to service or any 
incident of service.  In reaching an 
opinion, the examiner should discuss all 
pertinent risk factors when giving an 
opinion about the relationship of HCV 
infection to service.  Adequate reasons 
and bases are to be provided for any 
opinion rendered.

4.  As it pertains to the veteran's 
service-connected right ankle disability, 
the RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his right ankle since 
September 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right ankle 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner is to indicate 
whether any limitation of motion in the 
right ankle is best described as 
"marked" or "moderate"; and should 
also indicate the presence of any 
ankylosis or malunion of the os calcis or 
astragalus.  The physician is also to 
indicate whether there is any functional 
loss due to pain, including use during 
flare-ups, or functional loss due to 
weakness, fatigability, or 
incoordination.  Adequate reasons and 
bases are to be provided in the opinion. 

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

